DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,229,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap in scope between the patented claims and the claims in this application render obvious the claims in this application.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 3, the recitation “one” should be “a first part”. In line 4, the recitation “the other one of said parts” should be “a second part of said at least two parts”. In line 5, the recitation “the interface” should be “an interface”. In line 5, the recitation “the sliding surface” should be “the at least one sliding surface”. In lines 6-7, the recitation “the sliding member” should be “the at least one sliding member”. In line 7, the recitation “the longitudinal” should be “a longitudinal”. In line 7, the recitation “the sliding surface” should be “the at least one sliding surface”.
Claim 2 is objected to because of the following informalities: In line 1, the recitation “the sliding surface” should be “the at least one sliding surface”.
Claim 4 is objected to because of the following informalities: In line 1, the recitation “the sliding surface” should be “the at least one sliding surface”. In line 3, the recitation “said guiding rail” should be “said at least one guiding rail”. 
Claim 5 is objected to because of the following informalities: In line 1, the recitation “the sliding surface” should be “the at least one sliding surface”. 
Claim 6 is objected to because of the following informalities: In line 1, the recitation “the sliding surface” should be “the at least one sliding surface”.
Claim 7 is objected to because of the following informalities: In line 1, the recitation “the part” should be “part”. In line 2, the recitation “the sliding surface” should be “the at least one sliding surface”. 
Claim 8 is objected to because of the following informalities: In line 2, the recitation “is in its entirety made” should be “is entirely made”.
Claim 9 is objected to because of the following informalities: In line 2, the recitation “to slide over” should be “being in contact with”. In line 2, the recitation “the sliding surface” should be “the at least one sliding surface”. 
Claim 10 is objected to because of the following informalities: In line 2, the recitation “to slide over” should be “being in contact with”. In line 2, the recitation “the sliding surface” should be “the at least one sliding surface”. In lines 3-4, the recitation “each blade” should be “each said blade”. 
Claim 11 is objected to because of the following informalities: In line 2, the recitation “the sliding surface” should be “the at least one sliding surface”. In line 3, the recitation “the contact” should be “a contact”. In line 3, the recitation “each individual” should be “each said individual”. 
Claim 12 is objected to because of the following informalities: In line 3, the recitation “comprises” should be “comprise”. In line 3, the recitation “the drawer” should be “a drawer”.
Claim 13 is objected to because of the following informalities: In line 1, the recitation “one” should be “the first part”. In line 2, the recitation “the sliding surface” should be “the at least one sliding surface”. In line 2, the recitation “other” should be “second part”. In line 3, the recitation “slide” should be “at least one sliding”. In line 4, the recitation “slide” should be “at least one sliding”. In line 4, the recitation “the sliding surface” should be “the at least one sliding surface”. In line 5, the recitation “both the” should be “both”. In line 6, the recitation “slide” should be “at least one sliding”.
Claim 14 is objected to because of the following informalities: In line 1, the recitation “the sliding surface” should be “the at least one sliding surface”.
Claim 16 is objected to because of the following informalities: In line 1, the recitation “the sliding surface” should be “the at least one sliding surface”. In line 5, the recitation “preferably the” should be “preferably a”. In line 9, the recitation “the sliding surface” should be “the at least one sliding surface”. In line 10, the recitation “the sliding surface” should be “the at least one sliding surface”. In line 10, the recitation “one of its derivatives” should be “a derivative thereof”.
Claim 19 is objected to because of the following informalities: In line 1, the recitation “one drawer” should be “one said drawer”. 
Claim 20 is objected to because of the following informalities: In line 1, the recitation “said two parts” should be “said at least two parts”. In line 2, the recitation “the other” should be “a second”. In line 3, the recitation “preferably at” should be “preferably the at”. In line 4, the recitation “and at” should be “and the at”. In line 5, the recitation “slide” should be “sliding”. In line 5, the recitation “the other” should be “a second”. In line 7, the recitation “the opposite” should be “a second”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-13, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2437147 A1 (Boyer).
With respect to claim 1: Boyer discloses a drawer sliding system (drawer slide 1) for a drawer (“drawer” @ page 4 line 12), comprising at least two parts (slides 5/25/10/26) being moveable relative each other and adapted for together forming a connection between the drawer and an associated cabinet (pages 4-7), wherein one of said at least two parts comprises at least one sliding surface (one of raceway 8/9/30/22/40 and bead 15/16/18/48), wherein the other one of said parts is provided with at least one sliding member (the other of raceway 8/9/30/22/40 and bead 15/16/18/48), the interface between the sliding surface and the at least one sliding member forming a linear plain bearing to allow for linear movement of the sliding member along the longitudinal axis of the sliding surface (pages 4-7). 
With respect to claim 2: The claimed “sliding surface” is comprised in Boyer’s raceways 8/9/30/22/40. The claimed “guiding rail” is Boyer’s slide 5/25/10/26.
With respect to claim 3: See Boyer’s figures for the raceways 8/9/30/22/40 opposite each other with a vertical distance therebetween. E.G. - In Boyer Fig. 1, raceways 8 and 9 are opposite each other with a vertical distance therebetween. 
The recitations following “wherein optionally” are not required by the claim as written.
With respect to claim 4: In Boyer Fig. 2, the claimed “at least two parts” are slides 5 and 26. The claimed “an intermediate slide bar” is slide 10. The claimed “at least one guiding rail” is slide 5 and/or 26. 
With respect to claim 5: See, E.G., Boyer Fig. 1. Raceways 8 and 9 are each C-shaped grooves forming sliding surfaces. 
With respect to claim 6: See, E.G., Boyer Fig. 1. The upper and lower edges 6 and 7 each comprise “a protruding member” of the slide 5, and form the sliding surface (raceways 8 and 9). Raceway 8 is “an upper sliding surface” as claimed, and raceway 9 is “a lower sliding surface” as claimed. 
With respect to claim 7: Boyer page 2, lines 1-12 disclose Nylon or Hytrel as the lubricious polymer material. Nylon and Hytrel, by definition, are thermoplastic materials. Boyer’s bead 15/16/18/48 made of Nylon or Hytrel meets the claim recitation “wherein at least the part of said at least one sliding member being in contact with the sliding surface is made of a plastic”.
The recitations following “preferably” are not required by the claim as written.
With respect to claim 8: In any of the embodiments besides Boyer Fig. 3, the bead 15/16/18/48 is a single, unitary part. Any embodiment besides Boyer Fig. 3, having the bead 15/16/18/48 made of Nylon or Hytrel, meets “wherein said at least one sliding member is in its entirety made from a plastic” as claimed. 
With respect to claim 11: The tips of Boyer’s beads 15/16/18/48 comprise “at least one individual contact point” as claimed.
The recitations following “preferably” are not required by the claim as written.
With respect to claim 12: In Boyer Fig. 1, the slides 5 and 25 comprise the claimed “a first guiding rail” and “a second guiding rail”. See Boyer page 4 regarding attachment of the slides 5 and 25 to furniture framework and a drawer. 
The recitations following “wherein optionally” are not required by the claim as written.
With respect to claim 13: In Boyer Fig. 1, slide 5 is the claimed “a guiding rail”. The slide 25 and beads 15 comprise the claimed “slide member”. The edges 6 and 7 of slide 5 comprise the claimed “a groove receiving the slide member”. The claimed “sliding surface” (raceways 8 and 9) is provided inside the “groove”. 
The recitations following “preferably” are not required by the claim as written.
With respect to claim 16: Boyer page 4, lines 23-24 disclose the slides made of plastic. This meets “wherein the sliding surface is formed by a plastic profile” as claimed.
Boyer page 4, line 24 to page 5, line 2 disclose the slides made of aluminum with the polymer beads co-extruded therewith. Page 5, lines 10-11 state that instead of beads of polymer, layers or coatings can be applied to the slides. This meets “an aluminum member, e.g., an aluminum profile, having a surface onto which a lacquer is applied” as claimed.  
The recitations following “preferably” are not required by the claim as written.
With respect to claim 19: See Boyer page 4 for a drawer with drawer slide 1.
With respect to claim 20: In Boyer Fig. 1, the slides 5 and 25 comprise the claimed “a first guiding rail” and “a second guiding rail”. See Boyer page 4 regarding attachment of the slides 5 and 25 to furniture framework and a drawer. 
The recitations following “preferably” are not required by the claim as written.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2437147 A1 (Boyer) as applied to claim 1 above, and further in view of US 4,138,176 (Cowdroy).
With respect to claim 9: Boyer does not disclose “at least one blade” as claimed.
Cowdroy Fig. 6 shows grooves 37 of a slider element 24 that receive enlarged, rounded portions 16/17/18/19 of a rail element 10. Cowdroy Col. 3, lines 17-20 teach that the grooves 37 assist in locating the enlarged portions 16/17/18/19. 
The protruding parts forming Cowdroy’s grooves 37 comprise “at least one blade” as claimed. Cowdroy’s enlarged portions 16/17/18/19 are similar to Boyer’s beads 15/16/18/48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Cowdroy’s grooves 37 at Boyer’s raceways 8/9/30/22/40, in order to assist in locating Boyer’s beads 15/16/18/48 similarly to Cowdroy’s enlarged portions 16/17/18/19. 
In the combination, the protruding parts forming the grooves 37 meet “at least one blade” as claimed. 
The recitations following “preferably” are not required by the claim as written.
With respect to claim 10: By making the same modification/combination as in the rejection of claim 9 above, the protruding parts forming the grooves 37 added to Boyer’s raceways 8/9/30/22/40 meet “at least two parallel and displaced blades” as claimed. 
The recitations following “preferably” are not required by the claim as written.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2437147 (Boyer) as applied to claim 1 above, and further in view of NPL reference “Enhancement of the Wear Resistance and Microhardness of Aluminum Alloy by Nd:YaG Laser Treatment” (Hussein). 
See the file history of U.S. Patent Application 15/757,535 for the IDS dated 06 March 2020. That IDS cites NPL reference “Enhancement of the Wear Resistance and Microhardness of Aluminum Alloy by Nd:YaG Laser Treatment” (Hussein).
With respect to claim 14: Boyer does not disclose the Vickers hardness of the material forming the raceways, or the Vickers hardness of any component. 
Boyer page 4, line 24 to page 5, line 2 discloses the slides made of aluminum.
Hussein discloses an aluminum for a sliding member of a Vickers hardness of 98 to 235 kg*f/mm2 (MPa). Hussein discloses decreasing wear rate with increasing hardness. See pages 3-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the aluminum of Boyer to have Vickers hardness of at least 50 MPa, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to have the Vickers hardness in such a range, because increased hardness reduces wear rate. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2437147 A1 (Boyer) as applied to claim 1 above, and further in view of US 3,622,473 (Ohta).
With respect to claim 15: Boyer does not disclose “a lacquer comprising a resin” as claimed. 
Boyer page 4, line 24 to page 5, line 2 discloses the slides made of aluminum.
Ohta discloses methods of treating aluminum articles having a surface coating of high durability against corrosion and erosion (Col. 1 lines 5-7). Ohta’s methods include anodically oxidizing the aluminum article to form an oxidized film, coating the article in a thermosetting resin, and curing the resin on the oxidized film. Ohta’s methods yield improved corrosion and erosion resistance over the prior art’s methods that yield pores. The pores are open to the aluminum surface, thereby enabling corrosion and erosion. See Col. 1 line 5 to Col. 4 line 29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Boyer’s aluminum slides with Ohta’s surface coating, in order to provide corrosion and erosion resistance thereto. 
In the combination, the surface coating meets “a lacquer comprising a resin” as claimed. 
The recitations following “preferably” are not required by the claim as written.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2437147 A1 (Boyer) as applied to claim 1 above, and further in view of US 2008/0125338 A1 (Corbett).
With respect to claims 17-18: Boyer does not disclose “a lipophilic composition coating” comprising “triglycerides and/or fatty acids” as defined by claims 17-18.
Boyer page 6, lines 24-25 disclose adding a lubricant between the beads the groove.
Corbett [0002]-[0007] disclose slide mechanisms in the food processing industry use food-grade lubricants. Corbett [0034] discloses food grade fatty acids as anti-rust additives in a food-grade lubricant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Corbett’s lubricant between Boyer’s beads and raceways, in order to reduce friction and facilitate the use of Boyer’s slide in the food processing industry. 
The lubricant added to Boyer meets “a lipophilic composition coating to provide a slide layer with lowered friction” as required by claim 17. The recitations following “preferably” are not required by the claim as written.
The fatty acids used as anti-rust additives meet “wherein the lipophilic comprising coating present on the lacquer comprises triglycerides and/or fatty acids” as required by claim 18. The recitations following “preferably” are not required by the claim as written.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637